DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Application filed December 2, 2021.  Claims 1-20 are pending in this case.
Priority
The present application is a U.S. National Phase of International Patent Application No. PCT/CN2020/131906 filed on November 26, 2020 and entitled “PAYMENT PROCESSING METHOD, DEVICE AND SYSTEM”, which claims priority to Chinese patent application No. 201911424827.4 filed by NetsUnion Clearing Corporation on December 31, 2019 and entitled “Payment Processing Method, Device and System”.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 2, 2021, and February 17, 2022, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because of its excessive length.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-6 and 14-20 are directed to a method, claims 7-12 are directed to a device or apparatus, and claim 13 is directed to a system. Therefore, the claims fall within the four statutory categories of invention. 
The claims recite verifying a payment request and making a payment, which involves a commercial or legal interaction.
Specifically, the claims recite receiving a payment request, signing the payment request, returning the signed request, verifying the signature, performing the payment, and sending notification that the payment has been made. This is a method of organizing human activity because requesting, verifying, and making a payment involves a commercial or legal interaction, which is an abstract idea.    The claims are grouped within the certain methods of organizing human activity grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because they involve providing copyrighted materials.
Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as the terminal equipment, digital signatures, receiving, signing and returning modules, merely implement the abstract idea. Specifically, processors and memory storage devices perform the steps or functions of receiving a payment request, signing the payment request, returning the signed request, verifying the signature, performing the payment, and sending notification that the payment has been made. The use of computers and memory devices as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using terminal equipment, digital signatures, receiving, signing and returning modules to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of requesting and verifying a payment. As discussed above, taking the claim elements separately, processors and memory storage devices perform the steps or functions of receiving a payment request, signing the payment request, returning the signed request, verifying the signature, performing the payment, and sending notification that the payment has been made. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of requesting and verifying a payment.
Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-6, 8-12, and 14-20 further describe the abstract idea of requesting and verifying a payment. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7-
Claim limitations “receiving module”, “signing module”, and “returning module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 8 –
Claim limitation “saving module” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 10 –
Claim limitations “acquiring module” and “saving module” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent claims 8-12 and 20 are rejected under similar criteria as each depends from claim 7.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher  (US 2006/0235758) in view of  Azen et al (US 2013/0185214) and in view of Sun et al (US 2018/0241624).
Regarding claims 1 and  7  –
Schleicher discloses a payment processing method applied to a clearing system (abs), comprising:
receiving a payment request that is sent by a merchant end through an order receiving system. (par 20, 28, 30, 36, 58-60)
returning a response result to the merchant end through the order receiving system (par 20, 28, 30, 36, 58-60)
Azen discloses as Schleicher does not, digitally signing the payment request,(par 8) and 
sends the digitally signed payment request to an account backend system for verification through the account end (par 8), and 
after the verification of digital signature is passed, the account backend system performs payment operation corresponding to the payment request and obtains a payment operation result (par 9-10); and
receiving the payment operation result sent by the account backend system, and returning the payment operation result to the merchant end through the order receiving system. (par 9-10)
It would be obvious to one of ordinary skill in the art to combine Schleicher and Azen in order t combine the flexibility of Schleicher with additional security of Azen.
Schleicher in view of Azen does not specifically disclose wherein the response result includes a routing jump address corresponding to an account end, so that the merchant end jumps to the account end.
Sun, in analogous art, discloses wherein the response result includes a routing jump address corresponding to an account end, so that the merchant end jumps to the correct destination. (par 11-12). 
It would be obvious to one of ordinary skill in the art to combine Schleicher and Azen with Sun, in order to improve system performance. (Sun, abs)
Regarding claims 2 and 8 –
Sun discloses receiving the routing jump address that is corresponding to the account end and reported by the account backend system; (par 75, 11-12)
saving the routing jump address, and establishing a corresponding relationship between the routing jump address and the account end. (par 75)
It would be obvious to one of ordinary skill in the art to combine Schleicher and Azen with Sun, in order to improve system performance. (Sun, abs)
Regarding claims 3,  9, 14, 20 –
Note that claims 3, 9, 14, and 20 recited nonfunctional descriptive material and therefore do not serve to distinguish from the prior art. In re Kao, 639 F.3d1057, ___, 98 USPQ2d 1799, 1811-12 (Fed. Cir. 2011); King Pharmaceuticals Inc. v. Eon Labs Inc., 616 F.3d1267, ___, 95 USPQ2d 1833, 1842 (Fed. Cir. 2010); In re Gulack, 217 USPQ 401 (Fed. Cir. 1983), In re Ngai, 70 USPQ2d (Fed. Cir. 2004), In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP 2111.05.  
Regarding claim 13 –
Schleicher teaches a payment processing system (abs), comprising:
a merchant end installed on a terminal equipment, an order receiving system, a clearing system, an account backend system and an account end; (par 20, 28, 30, 36, 58-60)
the order receiving system is connected to the merchant end and the clearing system respectively; (par 20, 28, 30, 36, 58-60)
the merchant end sends a payment request to the clearing system through the order receiving system (par 8-10, 52) when a user selects the account end for order payment (par 20, 28, 30, 36, 58-60)
Azen discloses as Schleicher does not the clearing system is configured to digitally sign the payment request, and return a response result to the merchant end through the order receiving system; (par 8-10, 52)
the merchant end is configured to jump to the account end, and send the digitally signed payment request to an account backend system for verification through the account end; (par 8-10, 52)
the clearing system is further configured to return the payment operation result to the merchant end through the order receiving system. (par 8-10, 52)
It would be obvious to one of ordinary skill in the art to combine Schleicher and Azen in order to combine the flexibility of Schleicher with additional security of Azen.
Schleicher in view of Azen does not specifically disclose wherein the response result includes a routing jump address corresponding to an account end, so that the merchant end jumps to the account end.
Sun, in analogous art, discloses wherein the response result includes a routing jump address corresponding to an account end, so that the merchant end jumps to the correct destination. (par 11-12). 
It would be obvious to one of ordinary skill in the art to combine Schleicher and Azen with Sun, in order to improve system performance. (Sun, abs)
Claims 4-5, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US 2006/0235758) in view of Azen et al (US 2013/0185214) and Sun et al (US 2018/0241624) and further in view of Caldeira de Andrade et al (US 2013/0191544, “Caldeira”).
Schleicher and Azen, in view of Sun, teach as above.
Regarding claims 4 and 10 –
Sun teaches that saving the routing jump address, and establishing a corresponding relationship between the routing jump address and the account end is specifically:
saving the enhanced routing jump addresses, and establishing a corresponding relationship among the enhanced routing jump addresses, the account end (par 75, 11-12)
Caldeira teaches, as Sun does not, acquiring a plurality of types of operating system, and indicators corresponding to the types one-to-one; (par 52)
adding the indicators to the routing jump address respectively to obtain a plurality of enhanced routing jump addresses corresponding to the types; (par 52)
types of operating system. (par 52)
It would be obvious to one of ordinary skill in the art to combine Schleicher,  Azen and Sun, in order to improve system performance (Sun, abs), while offering users a wider range of desirable communication features. (Caldeira, par 1)
Regarding claims 5 and 11 –
Sun teaches wherein returning a response result to the merchant end through the order receiving system comprises:
obtaining the enhanced routing jump address that has a corresponding relationship with the type to be responded and the account end as an enhanced routing jump address to be responded; (par 11-12, 75) and
adding the enhanced routing jump address to be responded into the response result and returning it to the merchant end. (par 11-12, 75)
Caldeira teaches acquiring a type of an operating system in a terminal device where the merchant end is installed as a type to be responded; (par 52)
querying a corresponding relationship of the account end according to the type to be responded, (par 52)
It would be obvious to one of ordinary skill in the art to combine Schleicher, Azen and Sun, in order to improve system performance (Sun, abs), while offering users a wider range of desirable communication features. (Caldeira, par 1)
Claims 6, 12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Schleicher (US 2006/0235758) in view of Azen et al (US 2013/0185214), in view of Sun et al (US 2018/0241624) and further in view of Metnick et al (US 2020/0104847).
Schleicher and Azen in view of Sun, teach as above.
Regarding claims 6, 12, and 15-19  –
Metnick teaches  wherein digitally signing the payment request, and returning a response result to the merchant end through the order receiving system comprises:
encrypting the payment request using a public key of the account backend system, digitally signing the encrypted payment request using a private key of the clearing system, and returning a response result to the merchant end through the order receiving system, so that after the merchant end sends the digitally signed payment request to the account backend system through the order receiving system, the account backend system verifies the digitally signed payment request using the public key of the clearing system, decrypts the verified payment request using the private key of the account backend system, and confirms that the verification is passed when the payment request is successfully decrypted. (par 104-118).
It would be obvious to one of ordinary skill in the art to combine Schleicher, Azen, and Sun, in order to improve system performance (Sun, abs), while increasing security with the additional encryption of Melnick.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al (US 2016/0239841) teach a method apparatus and system for secure online payment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRISTINA OWEN SHERR whose telephone number is (571)272-6711. The examiner can normally be reached Monday-Friday, 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cristina Owen Sherr/Examiner, Art Unit 3685                                                                                                                                                                                                        
/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685